DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Remarks
Applicant's amendments and remarks filed on 05/16/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 3, 9, 11, 17 and 19, No claims are cancelled or added. Claims 1-24 are considered. This office action is made final.

In response to the Applicant made an argument in page 15 recites: “Sun at least does not anticipate the claim features "generating a plurality of discriminant values and a plurality of first native index values by applying discriminant mappings and first native index value mappings to ... (c) an identifier for the first table column of the respective table row" as recited in Claim 1. For at least the reasons set forth above, it is respectfully submitted that Claim 1 is patentable over the cited art. Reconsideration and removal of the rejection is respectfully requested.”
In response to the amendment made to the claims, Examiner relies on a new section of existing prior art references which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 102 as being unpatentable over SUN et al., US 2014/0317093 Al, hereinafter Sun.

As per claim 1, (Currently Amended) A computer-implemented method, comprising: (With respect to claim 1, Sun discloses) accessing a data table that comprises an organization table column storing organization identification values for identifying individual organizations in a plurality of organizations and a first table column storing first common-denominator data type values converted from first native data type values; 

    PNG
    media_image1.png
    393
    1105
    media_image1.png
    Greyscale

(Sun in FIG.3 shows creating a multi-column description index table having a number of columns and rows holding descriptive information to each of the rows of the primary table wherein a descriptive table may have a plurality of data types at 347 (e.g., Note that “data types” here are equivalent to “native data type” since “native data types are defined as “number, datetime, text, etc” in the applicant’s specification paragraph [0003] lines 4-7) such as (but not limited to) organization name, (i.e., “a plurality of organizations”)  index number or identification (ID), (e.g., “identifying individual organizations”) organization object or business/product description, description of data type columns (e.g., “first common-denominator data type” as claimed) relating to an organization's particular row in the primary table, hash function, etc. as detected and/or read by detector/reader 203 and mapped by key mapping logic 207 (e.g., “converted from first native data type values”):

generating a plurality of discriminant values and a plurality of first native index values by applying discriminant mappings and first native index value mappings to a plurality of table rows in the data table; (Sun in paragraph [0052] lines 6-20 and FIG.3 describing a plurality of discriminant hash values in FIG.3 element 377) and a plurality of first native index values in FIG.3 element 347 by applying discriminant mappings (such as matching index ID and discriminant hash values) to the plurality of rows in the data table at 370 in FIG.3. (i.e., “first native index value mappings to a plurality of table rows in the data table”) Sun [0052] lines 6-20: “For example, using hash calculation logic 223 of FIG. 2, hash values in column 377 may be generated to correspond to index IDs in column 375 and foreign keys in column 379, customers in column 371, and object types in column 373 of secondary table 370. For example, as illustrated, f1(Smith, John, 3/1/2013, SFO) = 7899900ABC, where 7899900ABC is regarded as the calculated hash value for row 383 of secondary table 370, where the customer is BOA, the index ID is 7, and the foreign key is pk0998 that corresponds to private key pk0998 of row 323C of primary table 300.”)

using a create index statement to invoke native indexing capability of a database system to generate, for the data table as a native index of the database system, a function-based table index using the plurality of discriminant values generated by the discriminant mappings and the plurality of first native index values generated by the first native index value mappings; 
(Sun in paragraph [0048] lines 8-13 discloses hash function 349 of native data type at 347 in FIG.3 (i.e., “a function-based table index using the plurality of discriminant values”) may be used to generate native hash values 377 (i.e., “as a native index of the database system”) of secondary table 370 using native data type at 347 and native hash function 349 for indexing records at table 370 (i.e., “a function-based table index”): “Similarly, in one embodiment, hash functions of column 347, such as f1, may be generated and assigned to their corresponding index IDs of column 343, such as index ID 7, which may then be used to calculate hash values of column 377 of secondary table 370.”)

each discriminant value in the plurality of discriminant values, in the function-based table index, being generated by applying the discriminant mappings to a respective table row in the plurality of table rows (Sun FIG.3 element 347 “LastName, FirstName, OpenDate, City” etc. are the plurality of discriminant values being applied to the Hash Function element at 349 f1(x1, x2, x3) and resulted discriminant mappings to the secondary table 370 element 377)

based at least in part on (a) an organization identification value in the organization table column of the respective table row, (c) an identifier for the first table column of the respective table row; (Sun FIG.3, table 370 column element 371 shows BOA, SB and etc., which are the organization table column)

(b) an identifier for a data entity associated with the respective table row, and (Sun FIG.3, table 370 records 383, 387, 389 data entity (record) are associated with the respective table row of index ID 375 and Hash Value 377 matching with the identifier index ID (element 343) for the first table 340)

each first native index value in the plurality of first native index values, in the function- based table index, being generated by the first native index value mappings for the respective table row in the plurality of table rows based on (d) the organization identification value, (Sun FIG.3, table 340 of 347 are the first native index value applied to the Hash function 348 to generate Hash Value 377 at table 370 for mapping the respective secondary table row 370 on the organization identification value column 375)

(e) the identifier for the data entity, and (f) a first common-denominator data type value in the first table column of the respective table row; wherein the function-based table index is caused to be used for accessing at least a portion of data values in the data table. (Sun FIG.3, column 341, 343, 345 of the first table 340 are the common-denominator data type value of the column 371, 375, 373 of respective second table at 370)


    PNG
    media_image2.png
    991
    1361
    media_image2.png
    Greyscale


As per claim 2, (Original) The method as recited in Claim 1, wherein the first native data type values from which the first common-denominator data type values are converted comprise values of a first organization dependent native data type and values of a second different organization dependent native data type; wherein the plurality of first native index values comprises first index values generated from the values of the first organization dependent native data type and second index values generated from the values of the second different organization dependent native data type; wherein the first index values are ordered depending on the first organization dependent native data type; wherein the second index values are ordered depending on the second different organization dependent native data type. 

    PNG
    media_image3.png
    862
    1181
    media_image3.png
    Greyscale


(Sun discloses a method of ordering the first index values (FIG.3 element 343, value ‘7’) depending on the first organization dependent native data type (e.g., “LastName, FirstName, OpenData, City) wherein the second index values (e.g., element 357, value ‘11’)  are ordered depending on the second different organization (e.g., ‘SB’) dependent native data type (e.g., Store#, OpenData, SalesVolumn) : 

As per claim 3, (Currently Amended) The method as recited in Claim 1, (Sun discloses) wherein the data table is persisted in wherein the function-based index for the data table is natively maintained by the database system as a data table index for the data table. (Sun in FIG.3 providing the hash function-based index for the data table is natively maintained (i.e., based on native data and native hash function 347 and 349 respectively) in the database as a data table index for the data table.  In another words, native hash function of element 349 are assigned on each of row to generate hash value of 377 of table 370 using native data type from 347 in the first table 340)

As per claim 4, (Original) The method as recited in Claim 1, wherein the first native index value mappings include column data type lookup operations with a global data dictionary to look up a respective native data type of the first table column for each table row in the plurality of table rows persisted in the data table and a set of index properties, wherein the set of index properties relate to one or more of: a case sensitivity property, a case insensitivity property, a uniqueness property, a non-uniqueness property, a normalization property, a non-normalization property, one or more ordering criteria used to order index values, comparison operations to order character strings as binary or in a specific natural language, a generic property pursuant to a native data type, a linguistic property, a specific user-defined property, a specific system-defined property, or a list of columns over which the function-based table index is to be generated.  (Sun discloses a method of applying native data types into the hash function (e.g., “a generic property pursuant to a native data type”) to generate hash value. As an example, hash function f1 (xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city.  
Sun [0048] lines 14-19: “In one embodiment, a corresponding row, such as row 353, is added to description table 340, where row 353 corresponds to BOA ( of row 323C, pk0998, of primary table 300) having assigned index ID 7 and hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city.)

As per claim 6, (Original) The method as recited in Claim 1, wherein the discriminant mappings are applied to the respective table row in the plurality of table rows further based on one of: (c) an identifier used to uniquely identify a specific type of index value ordering among a plurality of types of index value ordering supported by the discriminant mappings, or (d) an identifier for the first table column of the respective table row. (Sun discloses a method of generating an identifier (FIG.3 element 377) used to uniquely identify a specific type of index value (e.g., such as “BOA/Account/7 with Hash Value of 7899900ABC” in table 370) ordering among a plurality of types of index value ordering supported by the discriminant mappings:
Sun [0048] lines 9-19: “Similarly, in one embodiment, hash functions of column 347, such as f1, may be generated and assigned to their corresponding index IDs of column 343, such as index ID 7, which may then be used to calculate hash values of column 377 of secondary table 370. In one embodiment, a corresponding row, such as row 353, is added to description table 340, where row 353 corresponds to BOA ( of row 323C, pk0998, of primary table 300) having assigned index ID 7 and hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city.”)

As per claim 7, (Original) The method as recited in Claim 1, wherein the data table further comprises a second table column storing second common-denominator data type values converted from second native data type values; the method further comprising: applying second native index value mappings to the plurality of table rows in the data table to generate a plurality of second native index values; generating, for the data table, the function-based table index using further the plurality of second native index values generated by the second native index value mappings. (Sun discloses a method of associating hash value with a foreign key (e.g., “applying second native index value”) that directly corresponds to a primary key at the primary table (e.g., “mappings to the plurality of table rows in the data table to generate a plurality of second native index values”) and once the hash value is known (e.g., “the function-based table index using...”), the corresponding foreign key (e.g., “... further the plurality of second native index values”), may then be used to find one or more rows in the primary table associated with the corresponding primary key.
Sun, [0040] lines 9-19: “In one embodiment, using searching/mapping module 217, the calculated hash value is associated with a foreign key that directly corresponds to a primary key at the primary table. Once the hash value is known (or calculated based on the hash function), the corresponding foreign key may then be used to find one or more rows in the primary table associated with the corresponding primary key. Upon locating the one or more record or rows at the primary table, any data from those records may be obtained from the primary table and appropriate converted into results by results generation logic 219”)

As per claim 8, (Original) The method as recited in Claim 1, wherein the function-based table index is generated, based on organization dependent column migration metadata, to reduce a total number of function-based indexes to be created to accessing original data field values of the original data table.  
(Sun discloses a method of using hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city (e.g., “function-based table index is generated based on organization dependent column migration metadata”):
Sun [0048] lines 14-19: “In one embodiment, a corresponding row, such as row 353, is added to description table 340, where row 353 corresponds to BOA (of row 323C, pk0998, of primary table 300) having assigned index ID 7 and hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city.”)

As per claim 9, (Currently Amended) One or more non-transitory computer readable media storing a program of instructions that is executable by a device to perform: accessing a data table that comprises an organization table column storing organization identification values for identifying individual organizations in a plurality of organizations and a first table column storing first common-denominator data type values converted from first native data type values; generating a plurality of discriminant values and a plurality of first native index values by applying discriminant mappings and first native index value mappings to a plurality of table rows in the data table; using a create index statement to invoke native indexing capability of a database system to generate as a native index of the database system, a function-based table index using the plurality of discriminant values generated by the discriminant mappings and the plurality of first native index values generated by the first native index value mappings; each discriminant value in the plurality of discriminant values, in the function-based table index, being generated by applying the discriminant mappings to a respective table row in the plurality of table rows based at least in part on (a) an organization identification value in the organization table column of the respective table row, (b) an identifier for a data entity associated with the respective table row, and (c) an identifier for the first table column of the respective table row; 

Claims 9 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 10, (Original) The media as recited in Claim 9, wherein the first native data type values from which the first common-denominator data type values are converted comprise values of a first organization dependent native data type and values of a second different organization dependent native data type; wherein the plurality of first native index values comprises first index values generated from the values of the first organization dependent native data type and second index values generated from the values of the second different organization dependent native data type; wherein the first index values are ordered depending on the first organization dependent native data type; wherein the second index values are ordered depending on the second different organization dependent native data type.  

Claims 10 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 11, (Currently Amended) The media as recited in Claim 9, wherein the data table is persisted in the database system 

Claims 11 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The media as recited in Claim 9, wherein the first native index value mappings include column data type lookup operations with a global data dictionary to look up a respective native data type of the first table column for each table row in the plurality of table rows persisted in the data table and a set of index properties, wherein the set of index properties relate to one or more of: a case sensitivity property, a case insensitivity property, a uniqueness property, a non-uniqueness property, a normalization property, a non- normalization property, one or more ordering criteria used to order index values, comparison operations to order character strings as binary or in a specific natural language, a generic property pursuant to a native data type, a linguistic property, a specific user-defined property, a specific system-defined property, or a list of columns over which the function- based table index is to be generated.  

Claims 12 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 14, (Original) The media as recited in Claim 9, wherein the discriminant mappings are applied to the respective table row in the plurality of table rows further based on one of: (c) an identifier used to uniquely identify a specific type of index value ordering among a plurality of types of index value ordering supported by the discriminant mappings, or (d) an identifier for the first table column of the respective table row. 

Claims 14 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 15, (Original) The media as recited in Claim 9, wherein the data table further comprises a second table column storing second common-denominator data type values converted from second native data type values; the method further comprising: applying second native index value mappings to the plurality of table rows in the data table to generate a plurality of second native index values; generating, for the data table, the function-based table index using further the plurality of second native index values generated by the second native index value mappings. 

Claims 15 is analogous to claim 7 and is rejected under the same rationale as indicated above.
 
As per claim 16, (Original) The media as recited in Claim 9, wherein the function-based table index is generated, based on organization dependent column migration metadata, to reduce a total number of function- based indexes to be created to accessing original data field values of the original data table. 

Claims 16 is analogous to claim 8 and is rejected under the same rationale as indicated above. 

As per claim 17, (Currently Amended) (Currently Amended) A system, comprising: one or more computing processors; one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform: accessing a data table that comprises an organization table column storing organization identification values for identifying individual organizations in a plurality of organizations and a first table column storing first common-denominator data type values converted from first native data type values; generating a plurality of discriminant values and a plurality of first native index values by applying discriminant mappings and first native index value mappings to a plurality of table rows in the data table; using a create index statement to invoke native indexing capability of a database system to generate gas a native index of the database system, a function-based table index using the plurality of discriminant values generated by the discriminant mappings and the plurality of first native index values generated by the first native index value mappings; each discriminant value in the plurality of discriminant values, in the function- based table index, being generated by applying the discriminant mappings to a respective table row in the plurality of table rows based at least in part on (a) an organization identification value in the organization table column of the respective table row, (b) an identifier for a data entity associated with the respective table row, and (c) an identifier for the first table column of the respective table row; 
  
Claims 17 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 18, (Original) The system as recited in Claim 17, wherein the first native data type values from which the first common-denominator data type values are converted comprise values of a first organization dependent native data type and values of a second different organization dependent native data type; wherein the plurality of first native index values comprises first index values generated from the values of the first organization dependent native data type and second index values generated from the values of the second different organization dependent native data type; wherein the first index values are ordered depending on the first organization dependent native data type; wherein the second index values are ordered depending on the second different organization dependent native data type.  

Claims 18 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 19, (Currently Amended) The system as recited in Claim 17, wherein the data table is persisted in the database system natively maintained 

Claims 19 is analogous to claim 3 and is rejected under the same rationale as indicated above.  

As per claim 20, (Original) The system as recited in Claim 17, wherein the first native index value mappings include column data type lookup operations with a global data dictionary to look up a respective native data type of the first table column for each table row in the plurality of table rows persisted in the data table and a set of index properties, wherein the set of index properties relate to one or more of: a case sensitivity property, a case insensitivity property, a uniqueness property, a non-uniqueness property, a normalization property, a non- normalization property, one or more ordering criteria used to order index values, comparison operations to order character strings as binary or in a specific natural language, a generic property pursuant to a native data type, a linguistic property, a specific user-defined property, a specific system-defined property, or a list of columns over which the function- based table index is to be generated.  

Claims 20 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 22, (Original) The system as recited in Claim 17, wherein the discriminant mappings are applied to the respective table row in the plurality of table rows further based on one of: (c) an identifier used to uniquely identify a specific type of index value ordering among a plurality of types of index value ordering supported by the discriminant mappings, or (d) an identifier for the first table column of the respective table row.  

Claims 22 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 23, (Original) The system as recited in Claim 17, wherein the data table further comprises a second table column storing second common-denominator data type values converted from second native data type values; wherein the program of instructions is executable by the one or more computing processors to further perform: applying second native index value mappings to the plurality of table rows in the data table to generate a plurality of second native index values; generating, for the data table, the function-based table index using further the plurality of second native index values generated by the second native index value mappings.  

Claims 23 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 24, (Original) The system as recited in Claim 17, wherein the function-based table index is generated, based on organization dependent column migration metadata, to reduce a total number of function-based indexes to be created to accessing original data field values of the original data table.  

Claims 24 is analogous to claim 8 and is rejected under the same rationale as indicated above.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Collins et al., US 2011/0282864 Al, hereinafter Collins.

As per claim 5, (Original) The method as recited in Claim 1, wherein the plurality of discriminant values and the plurality of first native index values are generated (Sun discloses a method of generating plurality of Hash Value (e.g., “discriminant values”) in FIG.3, element 377 and the plurality of index ID, element 343, 375 (e.g., “first native index values”) based on table 300 in FIG.3:

(With respect to claim 5, Sun does not explicitly disclose) by the discriminant mappings and the first native index value mappings in response to determining, based on custom index metadata, that a data table index that includes the first table column of the data table is to be created for the data table.  
However, Collins discloses a method of joining custom index table with the main table via the primary key (e.g., “based on custom index metadata that a data table index”). In other words, a join order for the query is specified where the custom index table is the first table in the join order (e.g., “...that includes the first table column of the data table”):
Collins, par. [0098] The custom index value table may be another multitenant table. So rather than having one table for each custom index, there may be one big table for all custom indexes. That one big table may be indexed with leading columns of organization_ id, key prefix, and index number such that to scan one logical "custom index" a range scan may be performed on an index, the full custom index value table for a particular combination of values for the three leading columns. When a row is inserted, updated, or deleted in a base table, there may also be a need to maintain the corresponding row(s) in the custom index table. Both standard and custom fields can be indexed, and nearly all datatypes may be indexed)
Collins, par. [0099] lines 5-11: “If necessary, a prequery is run against the custom index to determine if the filter is selective. If the custom filter is selective (and no other indexed filter is better), the query is dynamically rewritten to lead from the custom index table and join to the main table via the primary key. In other words, a join order for the query is specified where the custom index table is the first table in the join order.”)
Thus, one of ordinary skill in the art would have motivated to use teachings of Collins, creating an one big table may be indexed with leading columns of organization_ id, key prefix, and index number such that to scan one logical "custom index" a range scan may be performed on an index to improve effectively index both standard and custom fields and nearly all datatypes, resulting improved search and query of data in the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Collins into the system of Sun because, they are analogous art as being directed to the same field of endeavor, the method of query optimization in a database network system.

As per claim 13, (Original) The media as recited in Claim 9, wherein the plurality of discriminant values and the plurality of first native index values are generated by the discriminant mappings and the first native index value mappings in response to determining, based on custom index metadata, that a data table index that includes the first table column of the data table is to be created for the data table.  

Claims 13 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 21, (Original) The system as recited in Claim 17, wherein the plurality of discriminant values and the plurality of first native index values are generated by the discriminant mappings and the first native index value mappings in response to determining, based on custom index metadata, that a data table index that includes the first table column of the data table is to be created for the data table.  

Claims 21 is analogous to claim 5 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

HASH-BASED MULTI-TENANCY IN A DEDUPLICATION SYSTEM, (AKIRA V et al., US 2016/0004716) - Systems and methods for hash-based multi-tenancy in a deduplication system by utilizing a single hash-based index table for separating data segments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154